Citation Nr: 1020443	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than October 27, 
2004, for the grant of a 20 percent disability rating for 
degenerative arthritis, with intervertebral disc syndrome at 
L1-L5 (previously evaluated as lumbar muscle strain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A September 2007 rating decision 
assigned a 20 percent disability rating to service-connected 
degenerative arthritis, intervertebral disc syndrome at L1-
L5, effective October 27, 2004.  In October 2007, the Veteran 
requested an earlier effective date with regard to the 20 
percent rating assigned.  An August 2008 rating decision 
denied entitlement to an earlier effective date.  A notice of 
disagreement was filed in September 2008, a statement of the 
case was issued in December 2008, and a substantive appeal 
was received in December 2008.

In a February 2008 rating decision, the RO denied entitlement 
to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.  
In November 2008, the Veteran submitted a statement 
requesting a 100 percent disability rating due to 
unemployability, which the Board construes as a claim for a 
TDIU.  This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On October 27, 2004, the Veteran filed a claim for an 
increased rating for service-connected lumbar muscle strain, 
recharacterized as degenerative arthritis, intervertebral 
disc syndrome at L1-L5.

2.  It was not factually ascertainable prior to October 27, 
2004, that the rating criteria had been met for a 20 percent 
disability rating for degenerative arthritis, intervertebral 
disc syndrome at L1-L5.


CONCLUSION OF LAW

An effective date prior to October 27, 2004, for the 
assignment of a 20 percent disability rating for degenerative 
arthritis, intervertebral disc syndrome at L1-L5, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in November 2004 and April 2006, pertaining to 
his claim for an increased rating.  The initial letter 
predated a July 2005 rating decision, and both letters 
predated the September 2007 rating decision which granted the 
20 percent disability rating.  See id.  Since the appellate 
issue in this case (entitlement to assignment of an earlier 
effective date) is a downstream issue from that of the award 
of an increased rating (for which the November 2004 and April 
2006 VCAA letters were duly sent), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, 
in April 2008, the Veteran was issued another VCAA letter 
pertaining to his claim for an earlier effective date.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the evidence necessary to support an effective 
date pertaining to his increased rating claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2004, April 2006, and April 2008 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's submissions pertaining to his claims of service 
connection and for increased ratings, the pertinent medical 
evidence, and rating decisions establishing service 
connection and higher ratings.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim for an earlier effective date.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
effective date issue on appeal.

Criteria & Analysis

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

In a September 1992 rating decision, service connection was 
granted for lumbar muscle sprain, rated noncompensably 
disabling, effective September 8, 1992.  The Veteran did not 
file a notice of disagreement, and the RO determination is 
final.  38 U.S.C.A. § 7105.

In August 1996, the Veteran filed a claim for an "increase 
in my compensation since [my] medical condition has gotten 
worse."  In a June 1998 rating decision, the RO denied 
entitlement to an increased rating for lumbar muscle strain.  
The Veteran did not file a notice of disagreement, and the RO 
determination is final.  38 U.S.C.A. § 7105.

In November 2000, the Veteran filed a VA Form 21-4138, 
containing a handwritten statement where he referred to an 
"MRI taken at VA herniated disc lower lumbar worsening 
daily..."  While the Board acknowledges that at the time of 
receipt of this claim, service connection was in effect for 
lumbar muscle sprain, it is clear that the November 2000 
submission was construed by the RO as a separate and distinct 
claim of service connection for herniated disc of the lumbar 
spine.  The RO construed such statement to be a claim of 
service connection for herniated disc, and in January 2001, a 
RO letter was issued to the Veteran with regard to his 
service connection claim.  In a May 2001 rating decision, the 
RO denied entitlement to service connection for herniated 
nucleus pulposus.  The RO noted that the Veteran had been 
involved in a motor vehicle accident in January 2001, and 
there was only a diagnosis of rule out herniated nucleus 
pulposus.  The RO concluded that the evidence did not show 
that such condition was due to service, but was due to the 
motor vehicle accident.  

In July 2001, the Veteran submitted correspondence, in which 
he stated that he received an MRI/CATSCAN at the Atlanta VA 
Medical Center (VAMC) in 1998 which stated that he has a 
herniated disc, daily back pain.  

In August 2001, the Veteran submitted a notice of 
disagreement with the denial of service connection for "back 
condition."  A statement of the case was issued in October 
2001 pertaining to service connection for "herniated lumbar 
disc."  The Veteran did not file a substantive appeal, thus 
the RO's May 2001 decision is final.  38 U.S.C.A. § 7105.

A July 2002 VA Report of Contact reflects that the Veteran 
visited the RO to discuss the status of his claim, 
specifically stating that he had a claim which had been open 
since July 2001 pertaining to his back and other conditions.  

In September 2002, the RO issued correspondence to the 
Veteran explaining that his claim of service connection for 
back condition had been denied in a May 2001 rating decision, 
and that he had failed to file a substantive appeal, thus the 
decision was final.  He was advised that there was not a 
pending claim of service connection for a back condition.  

In October 2002, the Veteran submitted correspondence 
pertaining to several claims, to include the "herniated disc 
diagnosed at the VAMC between" 1992 and 1998.  In a separate 
October 2002 statement, the Veteran stated that he would like 
to reopen his herniated disc claim.  In a December 2002 
rating decision, the RO denied entitlement to service 
connection for hepatitis C and determined that new and 
material evidence had not been received to reopen his claim 
of service connection for sleep apnea, but did not address 
his application to reopen a claim of entitlement to service 
connection for herniated disc.  

On October 8, 2003, the Veteran submitted a VA Form 21-4138 
requesting to reopen his "appeal" for "back pain."  In 
January 2004, the Veteran submitted a VA Form 21-4138 stating 
that his conditions were worsening and he complained of 
"back pain."  In February 2004, the Veteran submitted a VA 
Form 21-4138 in which he claimed "an increase in my 
compensation" for "back problems" and other conditions 
(which were not service-connected).  In March 2004, the RO 
issued correspondence to the Veteran acknowledging his 
increased rating claim for service-connected lumbar muscle 
back problems.  In April 2004, the Veteran submitted a VA 
Form 21-4138 stating that he could "barely walk" due to his 
back.  

In a June 2004 rating decision, the RO assigned a 10 percent 
disability rating for lumbar muscle strain, effective October 
8, 2003.  

On October 27, 2004, the Veteran submitted a VA Form 21-4138, 
stating that he had "recently found out that I should reopen 
claims for...SC back pain."  It is clear that the RO construed 
such claim as an increased rating claim related to his "back 
condition," rather than a claim of service connection for 
herniated disc.  In a July 2005 rating decision, the RO 
denied entitlement to a disability rating in excess of 10 
percent for the recharacterized issue of degenerative 
arthritis, with intervertebral disc syndrome at L1-L5 
(previously evaluated as lumbar muscle strain).  It appears 
that in such rating decision, the Veteran's disc 
symptomatology was considered with the muscle strain 
symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Thus, while the RO initially adjudicated a claim 
of service connection for lumbar muscle sprain (in September 
1992) and a separate claim of service connection for 
herniated disc (in May 2001), in July 2005 the RO made a 
determination that the symptomatology associated with the 
Veteran's service-connected lumbar muscle strain disability 
was intertwined with his disc disease.  See id.  In March 
2006, the Veteran submitted correspondence expressing 
disagreement with the disability rating assigned.  The 
Veteran, in his March 2006 notice of disagreement in which he 
was clearly voicing disagreement with the disability rating 
assigned, characterized the issue as "herniated disc."  In 
response, in April 2006 the RO issued correspondence to the 
Veteran pertaining to his increased rating for "degenerative 
arthritis" and his claim to reopen entitlement to service 
connection for "herniated disc."  The September 2007 rating 
decision assigned a 20 percent disability rating to 
degenerative arthritis, with intervertebral disc syndrome at 
L1-L5, effective October 27, 2004.  In such decision, the RO 
specifically referenced an MRI which showed disc disease, and 
a diagnosis of disc disease.  

In October 2007, the Veteran submitted correspondence stating 
that the effective date of his 20 percent rating should be 
between September 1992 and December 1993, and that his 
degenerative arthritis began in 1991.  In later 
correspondence, the Veteran seems to suggest that he has 
continuously appealed the initial noncompensable rating 
assigned in the September 1992 rating decision.

In fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157.

Initially, as discussed hereinabove, the Veteran has not 
continuously appealed his initial noncompensable rating 
assigned in the September 1992 rating decision.  It is clear 
from the record that the Veteran did not file a notice of 
disagreement with the compensable rating assigned to lumbar 
muscle sprain in the September 1992 rating decision, thus the 
RO's decision is final.  38 U.S.C.A. § 7105.  Likewise, the 
Veteran did not file a notice of disagreement with the denial 
of a compensable rating in the June 1998 rating decision, 
thus the RO's decision is final.  See id.  

It is clear that entitlement to an earlier effective date 
hinges on whether the Veteran's claims for "herniated disc" 
constitute an increased rating claim or a separate claim of 
service connection.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) (Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits).  As detailed hereinabove, the submissions of 
the Veteran have not been entirely clear as to the benefits 
sought.  He has consistently referred to a "herniated disc" 
but service connection had not been established for herniated 
disc at the time of his November 2000 submission; service 
connection had been established for lumbar muscle sprain.  As 
detailed, in November 2000, the Veteran filed an informal 
claim referencing a "herniated disc lower lumbar" spine.  
The RO denied service connection a May 2001 rating decision.  
As the Veteran did not file a substantive appeal in response 
to the October 2001 statement of the case, such rating 
decision is final.  38 U.S.C.A. § 7105.  The Board 
acknowledges the July 2001 statement pertaining to his 
"herniated disc" and the July 2002 VA Report of Contact in 
which he referenced his "back" and July 2001 claim.  As the 
September 2002 letter explained, however, his claim of 
service connection for herniated disc was addressed and 
denied in the May 2001 rating decision, and the Veteran did 
not complete his appeal, which would have required filing a 
timely substantive appeal in response to the October 2001 
statement of the case.  

With regard to his October 2002 submissions, the Veteran 
referred to his "herniated disc" and requested that his 
"herniated disc claim" be reopened.  As the Veteran's claim 
of service connection for herniated disc had been previously 
denied in a May 2001 rating decision and in light of the July 
2002 Report of Contact, it is reasonable to conclude that he 
desired to reopen his claim of service connection for 
herniated disc; not that he was filing an increased rating 
claim pertaining to his service-connected lumbar muscle 
strain.  Thus, the Board cannot view such submission as an 
increased rating claim, but rather finds that such submission 
is a claim to reopen entitlement to service connection.

With regard to his October 2003, January 2004, and February 
2004 submissions, per the March 2004 RO correspondence, it is 
clear that the RO construed such submissions as an increased 
rating claim for his lumbar muscle strain.  Such increased 
rating claim was adjudicated in the June 2004 rating 
decision, and the RO specifically referenced the Veteran's 
increased rating claims received in October 2003 and January 
2004.  In such rating decision, the RO determined that a 10 
percent disability rating was warranted for lumbar muscle 
strain, effective October 8, 2003 (date of receipt of 
increased rating claim).  Such rating decision cites to a 
November 13, 2002 VA examination as support for the 10 
percent disability rating, but in fact such 10 percent rating 
was assigned based on findings contained in an April 2004 VA 
examination report, and in light of the regulatory changes to 
the spine.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a) (effective September 23, 2002); see 68 
Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a) (effective September 26, 2003).  The Veteran did not 
submit a notice of disagreement with such rating decision; he 
did not voice disagreement with the 10 percent disability 
rating assigned nor with the October 8, 2003 effective date 
assigned.  Thus, such rating decision is final.  38 U.S.C.A. 
§ 7105.

While acknowledging that the October 27, 2004, submission was 
received during the applicable appeal period, the Veteran did 
not express disagreement with the effective date or 
disability rating assigned in the June 2004 rating decision.  
A notice of disagreement constitutes a written communication 
from a claimant or his representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201.  As 
detailed, the October 27, 2004 submission from the Veteran 
simply stated that he had "recently found out that" he 
should reopen his back claim.  While the Veteran referenced 
"SC" corresponding to service connection, the RO construed 
such claim as an increased rating claim.  The wording in such 
submission does not contain any indication that the Veteran 
expressed dissatisfaction or disagreement with the June 2004 
rating decision which assigned a 10 percent disability rating 
for lumbar muscle strain, effective October 8, 2003.  Thus, 
again, such June 2004 rating decision is final, and the 
October 27, 2004 submission constitutes a claim to reopen 
entitlement to an increased rating.  

The RO's decisions are final and binding as to conclusions 
based on the evidence on file at the time.  See 38 C.F.R. 
§ 20.1103.  The Veteran has not specifically alleged clear 
and unmistakable error in any of the RO's prior final 
decisions, and any claim of clear and unmistakable error is 
not presently before the Board.  While the Board expresses no 
opinion on the eventual success of such a motion, the proper 
way to assert error in a final decision would be through an 
allegation, brought to the RO, that a rating decision which 
addressed his spine disability contained clear and 
unmistakable error.  38 U.S.C. § 5109A; see Moody v. 
Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  However, clear 
and unmistakable error in any prior RO decision has not been 
alleged and is not before the Board.  Thus, in this case, the 
Veteran cannot "reach behind" the final rating decisions of 
record to establish an earlier effective date unless he 
alleges clear and unmistakable error.

The 20 percent disability rating assigned to degenerative 
arthritis, intervertebral disc syndrome at L1-L5, in the 
September 2007 rating decision was assigned effective October 
27, 2004, which corresponds to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o).  

The Board finds that under § 3.155, there was no 
unadjudicated communication received prior to October 27, 
2004, which indicated the Veteran's intent to apply for an 
increased rating for his service-connected spine disability.  
An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

The Board has considered VA medical records to determine 
whether there was a possible informal claim for the period 
prior to October 27, 2004, and subsequent to the June 2004 
adjudication.  While there are VA records on file for such 
period which do note a history of chronic back pain, such 
notations do not contain any specific statements which could 
be inferred as an informal increased rating claim.  

Moreover, the medical evidence for such period does not 
support a finding that it was factually ascertainable that an 
increase in disability had occurred, to support a 20 percent 
disability rating prior to October 27, 2004.  The Board notes 
that the RO considered VA treatment records dated November 
17, 2003, to December 2, 2003, in adjudicating the claim in 
June 2004.  In consideration of VA records on file from 
December 3, 2003, and prior to October 27, 2004, there is a 
VA examination report dated in April 2004 revealing flexion 
to 90 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Pain had a major functional impact and range of motion was 
additionally limited by pain.  Muscle spasm and positive 
straight leg raising were observed.  Sensory dysfunction was 
observed, but motor function was normal and the deep tendon 
reflexes were present and equal in the lower extremities.  A 
May 2004 VA consultation reflects that the Veteran complained 
of back pain the prior week but it had resolved.  He reported 
working at Loews and thought he may have strained his back.  
The examination report does not contain any objective 
findings.  There are, otherwise, no treatment records that 
reference complaints related to the back prior to October 27, 
2004.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of 
the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees, or forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine 
not greater than 120 degrees, or the 
combined range of motion of the cervical 
spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  

The Board notes that the April 2004 VA examination report 
showed forward flexion in the thoracolumbar spine was 0 to 90 
degrees; and extension was 0 to 20 degrees; bilateral lateral 
flexion was 0 to 20 degrees; and bilateral rotation was 0 to 
30 degrees.  The requirements for a higher rating under the 
general rating formula - forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees - are not shown.  While 
muscle spasm was exhibited, there was no indication that it 
resulted in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  There 
was no showing of incapacitating episodes.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The April 2004 report noted that the 
Veteran had pain, which limited function.  The provisions of 
this Diagnostic Code already account for pain on motion, but 
even if they did not, the exhibited symptoms would not 
warrant more than the current 10 percent rating prior to 
October 27, 2004.  


ORDER

Entitlement to an effective date earlier than October 27, 
2004, for the grant of a 20 percent disability rating for 
service-connected degenerative arthritis, intervertebral disc 
syndrome at L1-L5 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


